OPINION — AG — ** COUNTY SCHOOL SUPERINTENDENT — SALARY — TAX ** THIS OPINION RECANTS OPINION NO. APRIL 26, 1957 — JENNER DEALING WITH THE QUESTION OF THE COUNTY SCHOOL SUPERINTENDENT TAX LIABILITY — IS IT A STATE LIABLITY OR A COUNTY LIABILITY? — OPINION STATED: "ALL CONTRIBUTIONS FOR THE COUNTY SUPERINTENDENT OF A COUNTY UNDER THE FEDERAL INSURANCE CONTRIBUTIONS ACT SHOULD BE MADE FROM COUNTY FUNDS, AND THAT SUCH CONTRIBUTIONS ARE NOT PAYABLE FROM STATE FUNDS." (APPROPRIATION, COUNTY, COMPENSATION, WARRANT) CITE: 51 Ohio St. 125 [51-125], 70 Ohio St. 3-3 [70-3-3], 70 Ohio St. 18-12 [70-18-12](A) (RICHARD M. HUFF)